Citation Nr: 0022240	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  96-51 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a right foot 
disorder.

2.  Entitlement to an increased evaluation for status post 
excision of bursa from the left knee, currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1951 to March 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  

The Board notes that the veteran was scheduled for a Travel 
Board hearing in January 1998 with notice of the hearing 
provided in December 1997.  The veteran failed to report.  
The veteran has not submitted evidence of good cause to 
support his failure to report for the hearing.  Accordingly, 
the veteran's request for a Travel Board hearing is 
considered to be withdrawn.  38 C.F.R. § 20.704(d) (1999).

The veteran was also scheduled for a local hearing at the RO 
in January 1999, with notice of the scheduled hearing 
provided in December 1998.  The veteran failed to report for 
that hearing.  The veteran's representative later indicated 
that the veteran was unable to attend because of health-
related and distance problems.  There was no request to 
reschedule the hearing.  Accordingly, the veteran's case will 
be adjudicated based upon the evidence of record.

The veteran was notified was in April 2000 that the Board had 
raised the issue of the timeliness of his substantive appeal 
in regard to his right foot disorder.  The veteran was given 
60 days to respond to the letter.  However, no response was 
received from the veteran.  Accordingly, the Board will 
address the issue of the timeliness of appeal of the 
veteran's claim for entitlement to service connection for a 
right foot disorder.

Finally, the veteran, through his representative, submitted a 
notice of disagreement regarding his right foot claim in 
December 1998.  At the same time, the representative raised 
the issue of an increased rating for the veteran's service-
connected right ulna disability.  However, this issue has not 
yet been developed or certified on appeal.  Accordingly, it 
is referred to the RO for such further development as may be 
necessary.

FINDINGS OF FACT

1.  The RO denied the veteran's claim for service connection 
for a right foot disorder in June 1998.  Notice of the denial 
was provided in July 1998.  

2.  The RO received the veteran's notice of disagreement in 
December 1998.

3.  The RO issued a statement of the case to the veteran and 
his representative in January 1999.  The RO also advised the 
veteran of the actions necessary to properly complete his 
appeal.

4.  The veteran was afforded VA examinations in February and 
April 1999, respectively.

5.  A supplemental statement of the case was issued in August 
1999.  The veteran was advised that he had not yet submitted 
a substantive appeal with respect to the issue of service 
connection for a right foot disorder.  He was provided an 
additional 60 days to respond.  

6.  The veteran's spouse submitted a statement that was 
received in September 1999.

7.  The veteran's representative submitted a VA form 646 that 
was received on October 21, 1999, after the 60-day period had 
expired.


CONCLUSION OF LAW

A timely appeal was not filed with respect to the issue of 
entitlement to service connection for a right foot disorder.  
38 U.S.C.A. § 7105(a), (d)(3) (West 1991); 38 C.F.R. §§ 
20.200, 20.302(b), 20.303, 20.304 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Appellate review is initiated by a notice of disagreement 
(NOD) and completed substantive appeal after a statement of 
the case (SOC) has been furnished.  38 U.S.C.A. § 7105(a) 
(West 1991); 38 C.F.R. § 20.200 (1999).  Either the claimant 
or his duly appointed representative may submit a notice of 
disagreement or a substantive appeal.  38 U.S.C.A. § 
7105(b)(2); 38 C.F.R. § 20.301(a).

A notice of disagreement is a written communication from a 
claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result.  38 U.S.C.A. § 7015(b)(2); 38 
C.F.R. § 20.201.

A substantive appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or correspondence 
containing the necessary information.  If the statement of 
the case and any prior supplemental statements of the case 
addressed several issues, the substantive appeal must either 
indicate that the appeal is being perfected as to all of 
those issues or must specifically identify the issues 
appealed.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.202.

Generally, a notice of disagreement is timely if it is 
received within one year from the date of notification of the 
decision.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a).  
A substantive appeal is timely if it is received within one 
year of the date the veteran was notified of the denial of 
his claim, or within 60 days after the statement of the case 
was issued, whichever period is later.  38 U.S.C.A. 
§ 7105(d)(3); 38 U.S.C.A. § 20.302(b).  The 60-day period may 
be extended for a reasonable period on request for good cause 
shown.  38 U.S.C.A. § 7105(d)(3).  A request for such an 
extension must be in writing and must be made prior to 
expiration of the time limit for filing.  38 C.F.R. § 20.303.

Finally, if VA receives additional material evidence within 
the time permitted to perfect an appeal, it is required to 
issue a supplemental statement of the case (SSOC), even if 
the one-year period following the mailing date of 
notification of the determination being appealed will expire 
before VA can issue the SSOC.  In that case, the VA must 
afford the claimant at least 60 days from the mailing date of 
a supplemental statement of the case (SSOC) to perfect an 
appeal, even if the additional 60-day period would extend the 
expiration of the original appeal period. VAOPGCPREC 9-97.  
If the claimant fails to file a substantive appeal in a 
timely manner, and fails to timely request an extension of 
time, "he is statutorily barred from appealing the RO 
decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993). 

In this case, the veteran submitted his claim for entitlement 
to service connection for a right foot disorder in December 
1997.  His claim was denied in June 1998 and notice of that 
denial was provided in July 1998.  The veteran's NOD was 
received in December 1998.  He was then issued a SOC in 
January 1999 and advised of the steps necessary to perfect 
his appeal.  

The veteran was then afforded VA examinations in February and 
April 1999, respectively.  His claim was again denied by way 
of a rating decision dated in July 1999.  He was issued a 
SSOC on August 17, 1999.  The veteran was advised that he had 
not yet submitted a substantive appeal in regard to this 
issue and had 60 days from that date to submit a substantive 
appeal.  The veteran failed to respond within the 60 days.

The veteran's spouse submitted a statement that was received 
in September 1999.  However, she is not an appointed 
representative of the veteran and not authorized to submit a 
substantive appeal on his behalf.  Finally, the veteran's 
representative submitted a VA Form 646 that was received on 
October 21, 1999.  The submission of a 646 can be treated as 
a substantive appeal; however, it must be timely filed.  It 
was not in this case as it was received more than 60 days 
after the SSOC was issued.  

Finally, the veteran was notified by the Board in April 2000 
that it was raising the issue of the timeliness of his appeal 
of the right foot disorder claim.  See Marsh v. West, 11 Vet. 
App. 468, 470 (1998); VAOPGCPREC 9-99.  The veteran was given 
60 days to respond to the letter.  He failed to respond.  
Therefore, in light of the above evidence, the Board must 
conclude that the veteran did not timely perfect his appeal.  
38 U.S.C.A. § 7105(d)(3); 38 U.S.C.A. § 20.302(b).  
Accordingly, his appeal with respect to this issue must be 
dismissed.


ORDER

The appeal with respect to the issue of service connection 
for a right foot disorder is dismissed.


REMAND

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating for his left knee disability is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  As such, VA has a duty to assist in the development 
of his claim.  38 U.S.C.A. § 5107(a) (West 1991). 

In regard to the veteran's claim for an increased rating for 
his left knee disability, the Board notes that when an 
evaluation of a disability is based on limitation of motion, 
the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.

The veteran originally submitted his claim for entitlement to 
an increased rating for his left knee disability in November 
1995.  He has been afforded VA examinations in January 1996, 
July 1997, February 1999, and April 1999.  However, none of 
the examinations has provided an adequate discussion of the 
provisions of 38 C.F.R. §§ 4.40, 4.45.  Therefore, a new 
examination that fully addresses the applicable provisions is 
required to fairly assess the level of the veteran's 
disability.

Finally, the Board notes that the veteran's left knee 
disability was increased to 30 percent in July 1999 based on 
the results of the 1999 VA examinations.  The hearing officer 
decision listed the diagnostic code for the disability rating 
as 5262, pertaining to disabilities involving impairment of 
the tibia and fibula, rather than the prior diagnostic code 
of 5019 used to rate disabilities involving bursitis.  The 
rating decision did not provide a discussion of the evidence 
to indicate why Diagnostic Code (DC) 5262 was selected to 
rate the veteran's left knee disability as opposed to other 
diagnostic codes that pertain to limitation of motion.

The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  A more thorough 
discussion of the evidence, as it applies to the rating 
criteria, is necessary in this case to support the change in 
diagnostic code.  

In light of the above developments, the veteran's case is 
REMANDED for the following action:

1.  The veteran should be contacted and 
requested to identify the names, 
addresses, and approximate dates of 
treatment for all VA and private health 
care providers who may possess additional 
records pertinent to his claim.  After 
securing any necessary authorization from 
the veteran, the RO should attempt to 
obtain copies of those treatment records 
identified, which have not been 
previously secured.  

2.  After the aforementioned development 
has been completed, the veteran should be 
scheduled for a VA orthopedic examination 
to determine the current extent of his 
service-connected left knee disability.  
The claims file and a copy of this remand 
must be made available and reviewed by 
the orthopedist prior to the examination.  
All necessary tests should be conducted, 
including X-rays, etc., which the 
examiner deems necessary.  The examiner 
should review the results of any testing 
prior to completion of the report.  In 
accordance with DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the examination report 
must cover any weakened movement, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
pain with use, and provide an opinion as 
to how these factors result in any 
limitation of motion.  The examiner 
should provide a complete rationale for 
all conclusions reached.  The report 
should be typed.

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once 
in accordance with Stegall v. West, 11 
Vet. App. 268 (1998).

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue on appeal.  This 
should include reference to DeLuca, and 
38 C.F.R. §§ 4.40, 4.45, and 4.59 (1999).  
The RO should also provide a discussion 
of the choice of diagnostic code used to 
evaluate the veteran's left knee 
disability and why one diagnostic code 
was selected over another.  If the 
benefit sought is not granted, the 
veteran should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board, if in 
order.  By this REMAND, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 


- 9 -


